Per Curiam:
We think, upon the evidence, that the finding that the deceased was free from contributory negligence is not sustained. The judgment and order appealed from are, therefore, reversed; the finding that the deceased was not guilty of contributory negligence is reversed, and a new trial ordered, with costs to appellant to abide the event, Present — Ingraham, P. J., Laughlin, Clarke, Scott and Smith, JJ.; Ingraham, P. J., and Clarke, J., dissented and voted for affirmance. Judgment and order reversed, new trial ordered, costs to appellant to abide event.